              IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ESTATE OF RAYMOND J.
GUZIEWICZ, ET AL.,
                                     No. 3:14-cv-01742
    Plaintiffs,

          v.                                   (JUDGE CAPUTO)

RENEE P. MAGNOTTA,                             (MAGISTRATE JUDGE
    Defendant.                                 SAPORITO)

                                    ORDER
    NOW, this 3rd day of July, 2019, IT IS HEREBY ORDERED that:
    (1)   The Report and Recommendation (Doc. 93) is ADOPTED.
    (2)   Defendant’s Motion for Summary Judgment (Doc. 79) is DENIED.
    (3)   Plaintiff’s state law claim for abuse of process (Counts IV, VII of the
          Amended Complaint) is DISMISSED with prejudice for failure to state
          a claim upon which relief can be granted, pursuant to 28 U.S.C. §
          1915(e)(2)(B)(ii).
    (4)   Plaintiff’s claims for false arrest under 42 U.S.C. § 1983 (Counts II, VII
          of the Amended Complaint) and intentional infliction of emotional
          distress under state law (Counts V, VII of the Amended Complaint) are
          DISMISSED with prejudice as legally frivolous and for failure to state
          a claim upon which relief can be granted, pursuant to 28 U.S.C. §§
          1915(e)(2)(B)(i), (ii).
    (5)   The Matter is placed on this Court’s September 2019 trial list.



                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
